Citation Nr: 0532973
Decision Date: 12/05/05	Archive Date: 03/02/06

DOCKET NO. 03-05 384A                       DATE DEC 05 2005

	On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines

THE ISSUE

Entitlement to service connection for the cause of the veteran's death.

ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1941 to December 1942; and 945 to April 1946. The veteran was a prisoner-of-war (POW) of the Japanese government from April 10, 1942 to December 4, 1942. The appellant is the veteran's widow.



This matter comes to the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines, which denied service connection for the cause of the veteran's death. Thereafter the case was forwarded to the Board. In August 2004, the Board REMANDED it to the RO for additional development, to include compliance with the applicable requirements of the VCAA and to obtain a medical opinion. The requested development was accomplished.

FINDINGS OF FACT

1. The veteran died in July 2000, at the age of 79; the immediate cause of death was status asthmaticus but the medical evidence also shows that a cardiovascular accident (CVA) with secondary malnutrition materially contributed to his death.

2. The veteran was a POW for more than 30 days; a CVA and its complications materially contributed to his death; the residuals of the CVA were compensable; and there is no affirmative evidence to rebut the presumption of a causal link between the veteran's CVA and his service.

CONCLUSION OF LAW

Service connection for the cause of the veteran's death is warranted. 38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2005).

-2



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000). This law redefines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.

First, VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2005). Information means non-evidentiary facts, such as the claimant's address and Social Security number or the name and address of a medical care provider who may have evidence pertinent to the claim. See 66 Fed. Reg. 45620, 45,630 (August 29,2001); 38 C.F.R. § 3.159(a)(5) (2005). Second, VA has a duty to assist the appellant in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).

As discussed in more detail below, sufficient evidence is of record to grant the claim on appeal. Therefore, no further development is needed.

Law and Regulations

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either- the principal or a contributory cause of death. 38 C.F.R. § 3.312 (2005). The principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. 38 C.F.R. § 3.312(b). The contributory cause of death is one that contributed substantially or materially to cause death, combined to cause death, or aided or lent assistance to the production of death. 38 C.F.R. § 3.312(c). In general, service connection will be

- 3 



established if the evidence supports the claim or is in relative equipoise; only if a fair preponderance of the evidence is against the claim will the claim be denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service connection may be granted for a disorder that was incurred in or aggravated during the veteran's active duty service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005). Service connection for cardiovascular disease may be established based on a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

In the case of a veteran who is a former POW, as in tpis case, the following diseases shall be service connected if manifest to a degree of disability of 10 percent or more at any time after discharge or release from active military, naval, or air service even though there is no record of such disease during service, provided the rebuttable presumption provisions of Sec. 3.307 are also satisfied: psychosis; any of the anxiety states; dysthymic disorder (or depressive neurosis); organic residuals of frostbite, if it is determined that the veteran was interned in climatic conditions consistent with the occurrence of frostbite; post-traumatic osteoarthritis; atherosclerotic heart disease or hypertensive vascular disease (including hypertensive heart disease) and their complications (including myocardial infarction, congestive heart failure, arrhythmia; stroke and its complications.

If the veteran (i) is a former prisoner of war and; (ii) as interned or detained for not less than 30 days, the following additional diseases shall be service connected if manifest to a degree of 10 percent or more at any time after discharge or release from active military, naval, or air service even though there is no record of such disease during service, provided the rebuttable presumption provisions of Sec. 3.307 are also satisfied: avitaminosis; beriberi (including beriberi heart disease); chronic dysentery; helminthiasis; malnutrition (including optic atrophy associated with malnutrition); pellagra.; any other nutritional deficiency; irritable bowel

-4



syndrome; peptic ulcer disease; peripheral neuropathy except where directly related to infectious causes; and cirrhosis of the liver. 38 U.S.C. 1112(b); 38 C.F.R. § 3.309(c).

Analysis

The service medical records show that the veteran was hospitalized and treated for malnutrition, malaria, beri-beri and dysentery in 1942. His processing affidavit reported the incurrence of shrapnel wound in the left abdominal region, which was also found in the report of physical examination dated in June 1945. During his lifetime, the veteran was awarded service connection for a duodenal bulb deformity with scarring from a previous ulcer, rated 10%; a scar in the left hypochondrium region, rated noncompensable; and malaria, rated noncompensable.

A certificate of death on file shows that the veteran died in his home, in July [redacted], 2000, at the age of 79. The immediate cause of death was recorded as status asthmaticus. Other conditions contributing to his death were recorded as post cardiovascular accident (CVA) and malnutrition. No other diseases were noted on the death certificate. An autopsy was not performed.

The appellant contends, in essence, that her husband had malnutrition due to his POW service, which substantially contributed to his death. She submitted a witness affidavit dated March 2001, wherein a World War II comrade of the veteran stated that he had served with him and that following his discharge from service, the veteran had suffered from malnutrition, asthma and chest pain, which continued and worsened until the time of his death.

Several physicians submitted medical statements in recent years in support of the appellant's claim. The clinicians asserted, in essence and in pertinent part, that the veteran had chronic malnutrition related to his service, which in turn materially contributed to his death. However, there is no post-service medical evidence of


- 5 



malnutrition until decades post-service, nor is there any indication that these clinicians reviewed the veteran's claims file.

Pursuant to a Board remand, a VA physician reviewed the claims file in March 2005 and concluded that the veteran died of asthma and its complications. The clinician also observed that the veteran suffered from right hemiplegia and as a result, had been bedridden from 1997 until the time of his death. He noted that
prolonged bedrest and immobilization are well-known causes of muscle wasting, which when coupled with the fact that in this case the veteran had difficulty swallowing due to his prior stroke, would have further contributed to his weight loss. The physician further reported that any muscle wasting at the time of the veteran's terminal illness would be due to his prolonged immobilization secondary to his hemiplegia as well as his dysphagia. The physician concluded that any muscle wasting at the time of the veteran's death was not due to his POW experience, but rather to complications of his neurological condition. He cited reports of examinations performed prior to the veteran's stroke, which did not suggest malnutrition, in support of his opinion.

The most recent competent opinion weighs against the assertion that the veteran had malnutrition from service. However, the Board need not address the question of whether this evidence rebuts the presumption of service connection for malnutrition for former paws because this latter opinion makes it clear that the veteran's CVA and its complications substantially contributed to his death, to include secondary malnutrition and weight loss due to dysphagia, with the latter directly due to the veteran's stroke. As explained below, during this appeal, the presumptive diseases for former paws found in 38 C.F.R. § 3.309(c) was amended to include stroke and its complications.

As noted above, the veteran was a POW from April 1941 to December 1942. During this appeal, in October 2004, 38 C.F.R. § 3.309 relating to presumptive diseases concerning paws was amended as follows:

- 6 



Diseases specific as to former prisoners of war.

(1) If a veteran is a former prisoner of war, the following diseases shall be service-connected if manifested to a degree of disability of 10 percent or more at any time after discharge or release from active military, naval, or air service even though there is no record of such disease during service, provided the rebuttable presumptions of 3.307 are also satisfied: psychosis; any of the anxiety states; dysthymic disorder (or depressive neurosis); organic residuals of frostbite, if it is determined that the veteran was interned in climatic conditions consistent with the incurrence of frostbite; posttraumatic osteoarthritis; atherosclerotic heart disease or hypertensive vascular disease (including hypertensive heart disease) and their complications (including myocardial infarction, congestive heart failure, arrhythmia), and stroke and its complications. (Emphasis added.) 69 Fed. Reg. 60083-60090 (October 7, 2004), codified ai 38 C.F.R. § 3.309(c).

As noted above, the veteran was recognized as having been a POW for well over 30 days. His death certificate stated that a CVA contributed to his death and, more importantly, a competent opinion that included a rationale with citations to the clinical record supports the finding that the veteran's stroke materially contributed to his death. As it played a substantial role in the veteran's death, the veteran's residuals of a stroke were clearly manifest to a degree of 10 percent or more. See 38 C.F.R. § 4.124a, Part 4, Diagnostic Code 8008 (2005). Accordingly, service connection for the cause of the veteran's death is warranted.

- 7 



ORDER

Service connection for the cause of the veteran's death is granted.


R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

- 8






